Cite as 26 I&N Dec. 586 (BIA 2015)

Interim Decision #3838

Matter of Z-Z-O-, Respondent
Decided May 26, 2015
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
(1) An Immigration Judge’s predictive findings of what may or may not occur in the
future are findings of fact, which are subject to a clearly erroneous standard of review.
Matter of V-K-, 24 I&N Dec. 500 (BIA 2008), and Matter of A-S-B-, 24 I&N Dec. 493
(BIA 2008), overruled.
(2) Whether an asylum applicant has an objectively reasonable fear of persecution based
on the events that the Immigration Judge found may occur upon the applicant’s return
to the country of removal is a legal determination that is subject to de novo review.
FOR RESPONDENT: Thomas J. Tarigo, Esquire, Los Angeles, California
BEFORE: Board Panel: GRANT, MULLANE, and CREPPY, Board Members.
MULLANE, Board Member:

In a decision dated October 25, 2010, an Immigration Judge found the
respondent removable and denied his applications for asylum, withholding
of removal, and protection under the Convention Against Torture and Other
Cruel, Inhuman or Degrading Treatment or Punishment, adopted and
opened for signature Dec. 10, 1984, G.A. Res. 39/46, 39 U.N. GAOR Supp.
No. 51, at 197, U.N. Doc. A/RES/39/708 (1984) (entered into force
June 26, 1987; for the United States Apr. 18, 1988) (“Convention Against
Torture”). The respondent has appealed from that decision.1 The appeal
will be dismissed.

I. FACTUAL AND PROCEDURAL HISTORY
The respondent is a native and citizen of China who was admitted to the
United States on February 24, 2007, as a B-2 nonimmigrant visitor for
pleasure with authorization to remain until August 23, 2007. On
October 10, 2007, he filed an asylum application with the United States
The respondent has not meaningfully challenged the Immigration Judge’s decision to
deny his applications for withholding of removal and protection under the Convention
Against Torture, so we consider any issues in that regard waived. See Matter of R-A-M-,
25 I&N Dec. 657, 658 n.2 (BIA 2012).
1

586

Cite as 26 I&N Dec. 586 (BIA 2015)

Interim Decision #3838

Citizenship and Immigration Services. The case was subsequently referred
to the Immigration Judge and removal proceedings were initiated. In a
hearing before the Immigration Judge, the respondent admitted that he
remained in the United States longer than permitted and conceded that he is
removable.
Regarding his application for asylum, the respondent testified that he
and his wife have one son who was born in China on August 1, 1989.
Sometime in October 2006, the couple learned that the respondent’s wife
was approximately 1 month pregnant.
On November 9, 2006, family planning officials visited the
respondent’s wife at her work unit and asked her to undergo an examination
to determine whether she was pregnant. She denied that she was pregnant
and refused to have the examination. The family planning director then
ordered two officials to push the respondent’s wife out of the office,
causing her to fall down the stairs. After the fall, she felt a pain in her
abdomen and asked the officials to take her to the hospital.
According to the respondent, tests conducted at the hospital revealed
that his wife was pregnant but that she might have a miscarriage. However,
she did not miscarry that day and was permitted to return home. She
miscarried the next morning.
The respondent also testified that on December 18, 2006, the family
planning director accompanied his wife to the hospital to have an
intrauterine device implanted. He stated that his wife did not tell him how
she was taken to the hospital. Following the procedure, he and his wife
were criticized during a company meeting and their wages were reduced.
At the end of December 2006, the respondent and his wife received a
written notice from the family planning authorities stating that one of them
was required to undergo a sterilization procedure. Shortly thereafter, the
respondent decided to leave China to come to the United States.
The Immigration Judge determined that the respondent did not establish
eligibility for asylum and denied his application. The respondent appealed,
arguing that he qualifies as a “refugee” because he has been harmed and
was threatened with harm on account of China’s one-child policy. The
respondent asserts that he has shown past persecution and that he is entitled
to a presumption of future persecution. He also argues that he has a
well-founded fear of persecution because “he fled subject to the threat of
forced sterilization.”

II. ANALYSIS
We review the Immigration Judge’s findings of fact, including the
determination of credibility, under the “clearly erroneous” standard.
587

Cite as 26 I&N Dec. 586 (BIA 2015)

Interim Decision #3838

8 C.F.R. § 1003.1(d)(3)(i) (2014). We review de novo questions of law,
discretion, judgment, and all other issues in appeals from decisions of
Immigration Judges. 8 C.F.R. § 1003.1(d)(3)(ii). The respondent’s asylum
application is governed by the provisions of the REAL ID Act of 2005,
Division B of Pub. L. No. 109-13, 119 Stat. 302. See Matter of S-B-,
24 I&N Dec. 42 (BIA 2006).
The Immigration Judge raised concerns regarding the reliability and
credibility of the respondent’s testimony, which he described as confused,
inconsistent, and nonresponsive. However, he ultimately declined to make
an adverse credibility finding and determined that the respondent was
credible under the totality of the circumstances.
Accepting the Immigration Judge’s credibility finding, we agree with
his determination that the respondent did not satisfy the burden of
proving his eligibility for asylum. See section 208(b)(1)(B)(i) of the
Immigration and Nationality Act, 8 U.S.C. § 1158(b)(1)(B)(i) (2012);
8 C.F.R. § 1208.13(a)−(b) (2014). The Immigration Judge made factual
findings based on the evidence in the record that have not been shown to
be clearly erroneous. See 8 C.F.R. § 1003.1(d)(3)(i); see also Matter
of J-Y-C-, 4 I&N Dec. 260, 263 (BIA 2007) (citing United States v. Nat’l
Ass’n of Real Estate Bds., 339 U.S. 485, 495 (1950) (stating that a factual
finding is not “clearly erroneous” merely because there are two permissible
views of the evidence)). There is no adequate basis to disturb the
Immigration Judge’s determination that the respondent did not demonstrate
that he suffered past persecution or has a well-founded fear of future
persecution in China on account of a protected ground.
A. Past Persecution
We agree with the Immigration Judge that the respondent did not
establish that he experienced harm rising to the level of persecution in
China on account of a protected ground enumerated in section 101(a)(42)
of the Act, 8 U.S.C. § 1101(a)(42) (2012). The respondent was never
physically harmed in China. Moreover, although his wife’s 2006
miscarriage was an undeniably tragic event, it does not constitute
persecution of the respondent on account of a protected ground.
The Immigration Judge found no indication that officials intended for
the respondent’s wife to have a miscarriage, such that their conduct would
constitute a forced abortion. There is also no indication that the incident
surrounding his wife’s miscarriage was a punishment meted out by the
Chinese Government for any actual or perceived acts of resistance the
respondent or his wife engaged in against the family planning policy.
See Matter of J-S-, 24 I&N Dec. 520, 535 (A.G. 2008) (stating that a
588

Cite as 26 I&N Dec. 586 (BIA 2015)

Interim Decision #3838

spouse who has not been subjected to forced sterilization must demonstrate
“other resistance” to a coercive population control program); cf. Nai Yuan
Jiang v. Holder, 611 F.3d 1086, 1094–95 (9th Cir. 2010) (finding on the
totality of the circumstances that the applicant established persecution
based on “other resistance” where he neither supported nor acquiesced in
his girlfriend’s forced abortion, which “took place as part of a series of
events that reflect [his] persistent defiance of the coercive population
control program”).
The Immigration Judge’s determination that the respondent did not face
economic sanctions rising to the level of persecution has not been
specifically disputed. In addition, the Immigration Judge properly found
that the notice informing the respondent and his wife that one of them
should be sterilized was not a threat that rose to the level of persecution.
There is no indication that the respondent was pursued or harmed after the
notice was issued. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.
2003) (finding that unfulfilled threats “constitute harassment rather than
persecution”); Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (“Threats
standing alone . . . constitute past persecution in only a small category of
cases, and only when the threats are so menacing as to cause significant
actual ‘suffering or harm.’” (quoting Sangha v. INS, 103 F.3d 1482, 1487
(9th Cir. 1997))).
The Immigration Judge correctly concluded that the respondent’s
experiences in China, when considered either individually or cumulatively,
did not constitute past persecution. Accordingly, the presumption of a
well-founded fear of persecution does not apply, and the respondent has the
burden of establishing that he has a well-founded fear of future persecution
on account of a protected ground upon his return to China. See 8 C.F.R.
§ 1208.13(a)−(b); 8 C.F.R. § 1240.8(d) (2014).
B. Standard of Review for Predictive Findings of Fact
We first examined the issue of the appropriate standard of review for
Immigration Judge findings regarding the possibility of future events in two
companion cases, Matter of A-S-B-, 24 I&N Dec. 493 (BIA 2008), and
Matter of V-K-, 24 I&N Dec. 500 (BIA 2008).2 In Matter of A-S-B-,
24 I&N Dec. at 498, we reasoned that “speculative findings about what
may or may not occur to the respondent in the future . . . is not fact-finding,
because . . . it is impossible to declare as ‘fact’ things that have not yet
occurred.” Likewise, in Matter of V-K-, 24 I&N Dec. at 501, we stated that
“while we reviewed the Immigration Judge’s factual rulings for clear error,
2

Both cases were decided following a remand from the courts of appeals, which
specifically asked us to address this issue.

589

Cite as 26 I&N Dec. 586 (BIA 2015)

Interim Decision #3838

we do not consider a prediction of the probability of future torture to be a
ruling of ‘fact.’”
Subsequent to our decisions, the United States Courts of Appeals for
the Second, Third, Fourth, Seventh, Ninth, and Eleventh Circuits have
addressed the standard of review that should be applied to Immigration
Judge findings regarding the possibility of future events. They have all
held that an Immigration Judge’s finding that a future event will occur is
a finding of fact that the Board must review under the clearly erroneous
standard. Rosiles-Camarena v. Holder, 735 F.3d 534, 538–39 (7th Cir.
2013); Vitug v. Holder, 723 F.3d 1056, 1063–64 (9th Cir. 2013); Zhou Hua
Zhu v. U.S. Att’y Gen., 703 F.3d 1303, 1314 (11th Cir. 2013); Ridore
v. Holder, 696 F.3d 907, 915–19 (9th Cir. 2012); Hui Lin Huang v. Holder,
677 F.3d 130, 134–35 (2d Cir. 2012); Turkson v. Holder, 667 F.3d 523,
529–30 (4th Cir. 2012); Huang v. Att’y Gen. of U.S., 620 F.3d 372, 382–83
(3d Cir. 2010); Kaplun v. Att’y Gen. of U.S., 602 F.3d 260, 269–72 (3d Cir.
2010).
In concluding that an Immigration Judge’s forecasting of future events
constitutes a factual finding, the circuit courts have noted that a
determination of what will occur in the future has historically and regularly
been regarded as a factual finding, even outside the context of immigration
law, and they rejected our interpretation of the regulations. See, e.g.,
Turkson v. Holder, 667 F.3d at 529 n.6; Kaplun v. Att’y Gen. of U.S., 602
F.3d at 269–70. The courts have held that although future events have not
yet occurred in the literal sense, the “present probability of a future
event . . . is what a decision-maker in an adjudicatory system decides now
as part of a factual framework for determining legal effect.” Hui Lin
Huang v. Holder, 677 F.3d at 134 (quoting Kaplun v. Att’y Gen. of U.S.,
602 F.3d at 269) (internal quotation mark omitted).
In light of these circuit court decisions, we now hold that an
Immigration Judge’s predictive findings of what may or may not occur in
the future are findings of fact, which are subject to a clearly erroneous
standard of review. We therefore overrule Matter of A-S-B- and Matter of
V-K- as they relate to this issue.3
However, whether an asylum applicant has established an
objectively reasonable fear of persecution based on the events that the
3

To the extent that our decision in Matter of H-L-H- & Z-Y-Z-, 25 I&N Dec. 209
(BIA 2010), abrogated by Hui Lin Huang v. Holder, 677 F.3d 130, relied on Matter of
A-S-B- and Matter of V-K- with respect to the standard of review for predictive factual
findings, we will no longer follow it. We do not address, and do not disturb, our other
conclusions in that case, including those relating to the significance of State Department
reports and our authority to afford different weight to the evidence from that given by the
Immigration Judge. Matter of H-L-H- & Z-Y-Z-, 25 I&N Dec. at 212−13.

590

Cite as 26 I&N Dec. 586 (BIA 2015)

Interim Decision #3838

Immigration Judge found may occur upon the applicant’s return to the
country of removal is a legal determination that remains subject to de novo
review. See Liu Jin Lin v. Holder, 723 F.3d 300, 307 (1st Cir. 2013)
(“[T]he question of whether ‘the possibility of . . . events occurring gives
rise to a well-founded fear of persecution under the circumstances of the
alien’s case’ is a conclusion that the [Board] reviews de novo.” (quoting
Huang v. Att’y Gen. of U.S., 620 F.3d at 383) (citations omitted)); Hui Lin
Huang v. Holder, 677 F.3d at 135 (stating that de novo review is properly
applied to an Immigration Judge’s determination that an asylum applicant
has not satisfied the burden to establish an objectively reasonable fear
of persecution); Huang v. Att’y Gen. of U.S., 620 F.3d at 384 n.8 (noting
that fundamental to the inquiry whether the asylum applicant has a
well-founded of persecution is the factual determination regarding whether
the event the alien fears is possible and that “an equally fundamental
component of the analysis requires a [legal] judgment about whether the
possible event actually gives rise to a reasonable fear”).
Accordingly, we will accept the underlying factual findings of the
Immigration Judge unless they are clearly erroneous, and we will review
de novo whether the underlying facts found by the Immigration Judge meet
the legal requirements for relief from removal or resolve any other legal
issues that are raised. See Perez-Palafox v. Holder, 744 F.3d 1138, 1145
(9th Cir. 2014) (finding that the Board properly “applied the factors
outlined in [Matter of Frentescu, 18 I&N Dec. 244 (BIA 1982),] to the facts
found by the Immigration Judge to reach the legal conclusion that [the
alien’s] conviction was for a particularly serious crime”); Waldron
v. Holder, 688 F.3d 354, 361 (8th Cir. 2012) (stating that the Board’s role is
“to accept the facts as found by the [Immigration Judge] and determine
de novo whether those facts rose to the level of ‘exceptional and extremely
unusual hardship’ as a matter of law”); Kaplun v. Att’y Gen. of U.S., 602
F.3d at 272 n.9 (stating that the Board has “the authority to review de novo
whether an Immigration Judge’s factual findings . . . satisfy an ultimate
statutory standard”); see also Matter of S-H-, 23 I&N Dec. 462, 465
(BIA 2002) (emphasizing that the regulatory change limiting the Board’s
fact-finding authority “adds meaningful force to an Immigration Judge’s
decision and heightens the need for Immigration Judges to include clear
and complete findings of fact in their decisions”).
C. Well-founded Fear of Persecution
Applying these standards of review, we agree with the Immigration
Judge that the respondent did not establish that he faces a well-founded fear
of persecution upon his return to China on account of a statutorily protected
591

Cite as 26 I&N Dec. 586 (BIA 2015)

Interim Decision #3838

ground. The Immigration Judge found that after the respondent received
the purported sterilization notice, he faced no reported harm when he
returned to China following a trip abroad. The Immigration Judge also
determined that the authorities have not subjected the respondent’s wife,
who has remained in China, to forced sterilization.
Furthermore, the Immigration Judge found that despite the respondent’s
speculative belief that his wife was not sterilized because she cannot have
a child without him in China, the authorities’ focus had been, and continues
to be, on the respondent’s wife. See Don v. Gonzales, 476 F.3d 738, 744
(9th Cir. 2007) (stating that there is no requirement that evidence be
interpreted in a manner advocated by the applicant); Matter of D-R-,
25 I&N Dec. 445, 454−55 (BIA 2011) (explaining that an Immigration
Judge may make reasonable inferences from direct and circumstantial
evidence in the record as a whole and is not required to accept a
respondent’s account where other plausible views of the evidence are
supported by the record). The Immigration Judge noted that although
family planning officials have since visited the respondent’s wife and asked
her to be sterilized, there is no indication that they have attempted to
sterilize her by force after issuing the 2006 sterilization notice. On this
record, the Immigration Judge reasonably found the respondent’s claim
that he is a target for sterilization by family planning authorities to be
unpersuasive.
The Immigration Judge’s factual findings regarding what may have
occurred in China and what could occur if he is returned there are supported
by the record and are not clearly erroneous. 8 C.F.R. § 1003.1(d)(3)(i);
see also Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 574 (1985)
(“Where there are two permissible views of the evidence, the factfinder’s
choice between them cannot be clearly erroneous.”). The respondent has
not otherwise identified record evidence that the Chinese authorities have
shown any interest in seeking him out for sterilization pursuant to the 2006
notice in the many years after its issuance. Nor has he pointed to evidence
that they may seek to persecute him for any other reason. Based on the
Immigration Judge’s factual findings and the existing evidence of record,
we conclude that he properly determined that the respondent did not satisfy
his burden of showing that his fear of being sterilized by force, or of
suffering other persecutory harm upon his return to China, was objectively
reasonable.

III. CONCLUSION
The respondent did not demonstrate past persecution or a well-founded
fear of future persecution on account of a statutorily protected ground.
592

Cite as 26 I&N Dec. 586 (BIA 2015)

Interim Decision #3838

Therefore, the Immigration Judge properly denied his asylum application.
Accordingly, the respondent’s appeal will be dismissed.
ORDER: The appeal is dismissed.

593

